Title: To Benjamin Franklin from James Parker, 5 April 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New-York, April 5. 1767
Yours of Jan. 10. I just received: am glad to hear you continue well. It is only on Account of Cheapness I would take Scotch Letter: for I confess I always gave the Preference in my Mind to Caslon’s: Last Packet I wrote that I had got a very small Fount of Caslon’s Pica by Chance, so that if Pica were not engaged, I would do without it; but if it is engaged, let it come.

The Stationary I hope will come safe: and will be acceptable now I being near out of those Articles: but not of the others.
Yesterday I received from Mr. Foxcroft, from Virginia, a Paper from you, called Notes of Enquiry made on examining the Post Masters Accounts Nov 15. 1766. to be examined by the Comptroller; and having immediately examined every Particular in them, (supposing you have a Copy) I make the Inclosed Notes or Answer thereto.
Having frequently pressed B. Mecom for his Post-Office Accounts, Pay &c. a few Weeks ago, he return’d his Commission to me and resign’d the Post-Office. There is a Ballance yet due from him: which he promised to pay soon: Mr. Foxcroft being gone to Virginia, I appointed Mr. Luke Babcock, who lives at New Haven, and is a Son of Col. Babcock of Westerly: I flatter myself it will be agreeable to you and Mr. Foxcroft both, and hope he will do well in it, tho’ I know him not personally, yet he has a general good Name.
I wrote to you once begging you to speak to somebody to send English Papers to me: for which I would pay them: I suppose the Chronicle to be the best but I know not whom to apply to: I have borrow’d hitherto: I keep creaping on slowly that is, my Papers increase slowly. It is not in any Body to command Success, but I am sure I have try’d to deserve it, ever since I have been here: Indeed I find myself sometimes almost overcome, but I am determined to struggle hard before I yield: Every One can sail the Sea in fine Weather, good Sailors are try’d in a Storm. I print now about 300 Papers—and I hope more will come in. I have had Writs out for Holt now above 6 Months, but he keeps close, and I can get neither Accounts nor Money of him: yet he drives on, fighting me with my own Weapons. I thank God, I have as much Health this Winter, as I have had these 5 years past or more, and am yet able to work myself and hope to make both Ends meet: But my Son, who I find I dare not trust alone at Woodbridge, is coming to live here in May: He has been at work here some Weeks, can work very well, and has recovered a good Share of his Health again: 4 or 5 of my Family, Boys and Lads are now going thro’ Inoculation at Woodbridge: otherways I have Reason to be thankful we are all in a better State of Health than I have known in my Family these two years.
April 6 ... With the above Notes, I had Mr. Foxcroft’s Letter wherein he requests me if I could get it any Way, to send you a Bill for £300—or £400 Sterl: As to myself I have not any Post Office Money in my Hands, I had a Bill on London for £50, from Quebeck, which I sent directly to Mr. Foxcroft, and I Suppose he will send it to you: I tried Mr. Colden this Day, but he could not assist: tho’ he promised to do what he can by the next Packet, which is now every Moment expected: this having had a long Passage, as you’ll see by the Papers: If I get any from any Quarter between this and the next Packet’s Sailing, I will send it to you.
Mr. Colden shewed me also a Letter he had received from the Gen. Post-Office in London, relating to his being charged with unpaid Letters from London per Packet: Now, as I had no Information of unpaid Letters sent here with the Packet I have not adverted to such dead Letters as have been returned to me whether they had the Packet Postage due on them or not: tho’ many Packet Letters are returned from the distant Post-Offices, which are not taken up many of which has been paid: And as many Packet Letters come here which go to the distant small Offices, many of those Officers have never adverted to their being Packet Letters, or kept any distinct Account of them when they did know: and some of them incapable of making the Distinction, and others, who think their Allowance too small already, will not be at the Trouble, but would sooner throw up, as indeed many of them can hardly be prevailed on to keep it: And as I apprehended, that all the Proceeds of the Post-Office, whether Packet Letters or others, went into one Fund, I could not apprehend that it was needful to keep any separate Accounts or note those dead Letters: However for the future, I will endeavour to do it: And will separate all returned dead Letters of the Packets from whatever Office they may come: I suppose Mr. Colden answers about it as well as he can.
You say you will write fuller per next Packet: shall then hope to know you are on the Return: but presume this may meet you there yet. I thank you for the Information and kind offer of negociating the Custom-House Affair, if you be there: I have never spoke one Word or heard one Word about it from any Person here: nor shall I mention it, till the Year is up.
April 7. A cold backward Spring in general, Nothing further worth noting: but all our humble Respects &c. from Your most obliged Servant
James Parker.
